Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on May 24, 2020.
3.	Claims 1-17 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-17 recites receiving description of a video and extracting features of the video from a video feature library and label the video data based on the multiplicity of the feature (i.e. snow, park, traffic, etc.) and combining features based on their association (i.e. snow can be associated with ice, park can be associated with trees, traffic can be associated with road, etc.), which is used to train a classifier to classify the videos based on their described label.
	The limitations of description of the content of a video and labeling them based on their multiplicity and classify them, under its broadest reasonable interpretation, covers analysis of the limitation in the mind and has been explicitly described as either through a manual analysis or automated, semi-automated process (see instant specification Para [0018], [0029]).  With or without the instant specification reciting a manual analysis by a user, other than reciting “a method for generating, receiving, combining”, nothing in the claim elements precludes the step from practically being performed manually in the mind (“manual analysis”).  
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recites an abstract idea. Also, if a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim(s) recite an abstract idea
	This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements: features a 2 dimensional FFT, feature is a wavelet of a video frame, extracted feature include location, size, color, video captured by a camera, reconstructing synthetic video of dependent claim 2-8 and 10-16 can be easily label or describe or classify by a human.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim(s) are directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of features is a FFT, wavelet of a video frame, extracted feature include, location, size, color, video captured by a camera, reconstructing synthetic video as described above amounts to no more than performing generic computer functions. Such generic computing functions are used in a generic computer components such as in a database or memory.  The mere use of generic computer components and generic computer functions related to generating content to train a classifier does not provide an inventive concept.  The claim(s) is not patent eligible.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-2, 5-7, 9-10, 13-15 and 17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Dunlop et al (US 2009/0208106 A1).
	As per claim 1, Dunlop discloses:
	- a method of generating content for training a classifier, comprising (content to train a classifier, Abstract, Para [0097], [0113]), 
	- receiving at least two parts of a description (description of the content in a video file with multiple parts (i.e. mountain, coast, forest, etc.), Para [0080]), 
- for each part of the at least two parts, retrieving from an extracted feature collection library at least one extracted feature collection derived from at least one video frame, the at least one extracted feature collection or the at least one video frame labeled with a label associated with the part, thus obtaining a multiplicity of extracted feature collections (extracting features for the respective fame, Para [0019], labeling or classifying categorizing frame with associated parts (i.e. labeling frame associated with mountain, coast, forest, etc.), Para [0059], Fig. 1, Para [0089], obtaining a multiplicity of extracted feature (i.e. road/sidewalk, rock, snow/ice, etc. Para [0126]), Examiner broadest reasonable interpretation: according to applicant’s specification, Para [0018], multiplicity of existing video or other image streams can be manually or automatically labeled to indicate various condition or content such as snow, night, traffic, etc. Accordingly, Dunlop teaches such multiplicity features in Para [0126], [0003], 
- combining the multiplicity of extracted feature collections to obtain a combined feature collection associated with the description, the combined feature collection to be used for training a classifier (combining or merging images or videos (from multiplicity, i.e. building, grass, snow, water, vehicle, road, rock, etc.) with adjacent or similar features or content, Para [0017], [0041], [0130], [0135] - [0136]).
As per claim 2, rejection of claim 1 is incorporated, and further Dunlop discloses:
- further comprising training a video classifier on a corpus including the combined feature collection as labeled with the description (features labeled with description, Para [0003], [0080]).
As per claim 5, rejection of claim 1 is incorporated, and further Dunlop discloses:
- wherein the at least one extracted feature collection comprises at least one element selected from the group consisting of: geometrical parameters, color parameters; texture parameters; location parameters, and size parameters (feature element selected from the group of color, shape, etc., Para [0043], [0117], [0112]).
As per claim 6, rejection of claim 1 is incorporated, and further Dunlop discloses:
- extracting the at least one extracted feature collection from the at least one video frame (extracting feature from a video, Fig. 3, [0095]).
As per claim 7, rejection of claim 1 is incorporated, and further Dunlop discloses:
- wherein the at least one video frame is captured by a capturing device selected from the group consisting of: a video camera; an Infra- Red video camera; an imaging Radar and an imaging Lidar (video shot captured by a camera, Para [0007], [0024]).
As per claim 9-10, 13-15, 
Claims 9-10 and 13-15 are apparatus claims corresponding to method claims 1-2 and 5-7 respectively and ejected under the same reason set forth to the rejection of claims 1-2 and 5-7 above.
As per claim 17,
Claim 17 is a computer program product claim corresponding to method claim 1 respectively and rejected under the same reason set forth to the rejection of claim 1 above.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop et al (US 2009/0208106 A1), in view of Stainvas Olshansky et al (US 2016/0178802 A1), herein after “Stanvas”.
As per claim 3, rejection of claim 1 is incorporated,
	Dunlop does not explicitly disclose wherein the at least one extracted feature collection is a two dimensional Fast Fourier Transform (FFT) of at least one video frame. However, in the same field of endeavor Stainvas in an analogous art disclose wherein the at least one extracted feature collection is a two dimensional Fast Fourier Transform (FFT) of at least one video frame (extraction techniques include FFT, claim 9, Para [0031]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dunlop with the teaching of Stainvas by modifying Dunlop such that capturing surrounding image of a moving vehicle of Stainvas to determine the condition of the surrounding of a vehicle and the road and efficiently classify those recorded images or videos to reduce overall processing time and increase efficiency (Dunlop, Para [0093]).
As per claim 4, rejection of claim 1 is incorporated, 
Dunlop does not explicitly disclose wherein the at least one extracted feature collection is a wavelet transformation of at least one video frame. However, in the same field of endeavor Stainvas in an analogous art disclose wherein the at least one extracted feature collection is a wavelet transformation of at least one video frame (extraction techniques include wavelet, claim 10, Para [0031]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dunlop with the teaching of Stainvas by modifying Dunlop such that capturing surrounding image of a moving vehicle of Stainvas to determine the condition of the surrounding of a vehicle and the road and efficiently classify those recorded images or videos to reduce overall processing time and increase efficiency (Dunlop, Para [0093]).
As per claims 11-12,
Claims 11-12 are apparatus claims corresponding to method claims 3-4 respectively and rejected under the same reason set forth to the rejection of claims 3-4 above.
11.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop et al (US 2009/0208106 A1), in view of Yoshikawa et al (US 2003/0048671 A1).
As per claim 8, rejection of claim 1 is incorporated, 
Dunlop does not explicitly disclose reconstructing at least one synthetic video frame from the combined feature collection, the at least one synthetic video frame viewable by a human user. However, in the same field of endeavor Yoshikawa in an analogous art disclose reconstructing at least one synthetic video frame from the combined feature collection, the at least one synthetic video frame viewable by a human user (reproducing (i.e. reconstructing a synthetic video from the combined features which is viewable by human user, Para [092], [0096], [0122], Fig. 21-22, Para [0175]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dunlop with the teaching of Yoshikawa by modifying Dunlop such that capturing moving part of a picture or video of Yoshikawa to generate a synthetic image or video by combining frame from stored device and real word which will provide a very effective introduction of a region (Yoshikawa, Para [0273]).
As per claim 16,
Claim 16 is an apparatus claims corresponding to method claim 8 respectively and rejected under the same reason set forth to the rejection of claim 8 above.
				Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167